                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
CALVIN LITTLE,                            :
                                          :
            Petitioner,                   :   Civ. No. 17-4498 (FLW)
                                          :
      v.                                  :
                                          :
GEORGE ROBINSON et al.,                   :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :



       Petitioner, Calvin Little (“Little” or “Petitioner”), is a state prisoner proceeding pro se

with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Pet., ECF No. 1.) On

October 10, 2017, as the Petition lacked the required notice under Mason v. Myers, 208 F.3d 414

(3d Cir. 2000), 1 the Court ordered Little to notify the Court within 45 days whether he wished to

have his Petition ruled on as filed or wished to withdraw his Petition and submit one all-inclusive

Petition. (ECF No. 3.) Little subsequently indicated that he wished to have the Petition ruled on

as filed. (ECF No. 4.) On November 20, 2017, the Court ordered Respondents to serve an

answer the petition or move to dismiss on timeliness grounds within 45 days, and it permitted

Little 45 days to file a reply to the answer. (ECF No. 5.) After the Court granted several

requests by Respondents to extend their time to answer, Respondents filed a timely Response to

the Petition on August 29, 2018. (See ECF Nos. 7–13.)




1
  Mason requires District Courts to give pro se § 2254 habeas petitioners notice that the Anti-
Terrorism and Effective Death Penalty Act of 1996 has a restrictive effect on second or
successive habeas petitions and, thus, further requires courts to give petitioners the choice of
having their petitions ruled on as filed or withdrawing their petitions and filing all-inclusive §
2254 petitions. See Mason, 208 F.3d at 418.
       Petitioner subsequently sent a letter to the Court indicating that he had received no

answer from the Respondents and requesting an order compelling Respondents to answer. (ECF

No. 14.) It appears that, although Respondents filed their Response on the case’s docket, they

did not serve the Response on Petitioner.

       Local Civil Rule requires, in relevant part, that respondents in a habeas case “file and

serve [their] answer to the petition or motion not later than 45 days from the date on which an

order directing such response is filed with the Clerk, unless an extension is granted for good

cause shown.” L. Civ. R. 81.2(d) (emphasis added). The Affidavit of Service accompanying the

Response to the Petitioner indicates that it was “served on Calvin Little . . . via the United States

District Court E-Filing system.” (ECF No. 13-29.) Although Local Civil Rule 5.2 permits

service by electronic means, such service is proper only if it is “in accordance with procedures

promulgated by the Court.” L. Civ. R. 5.2. The Court’s Electronic Case Filing Policies and

Procedures, however, permit electronic service only on ECF Filing Users. Specifically, it states,

               A Non ECF Filer is entitled to receive a paper copy of any
               electronically filed document from the party making such filing.
               Service of such paper copy must be made according to the Federal
               Rules of Civil Procedure, the Federal Rules of Criminal Procedure,
               the Local Civil or Criminal Rules of this Court.

Electronic Case Filing Policies and Procedures (as amended Apr. 3, 2014) § 14(b)(2),

https://www.njd.uscourts.gov/sites/njd/files/PoliciesandProcedures2014.pdf [hereinafter

“Policies & Procedures”]. Little is not an electronic filer and, under the applicable polices, is

ineligible to receive filed documents electronically. Policies & Procedures § 4 (“A Pro Se party

who is not incarcerated may request to receive filed documents electronically . . . .”).

Accordingly, Respondents, having obtained multiple extensions to file their Answer, have not




                                                  2
properly served their Response upon Little. Their conduct demonstrates a pattern of delay that

this Court cannot accept, and therefore, the Court now orders them to do so promptly.

          The Court further notes that Little has filed an “Application for Release from Custody

Pending Review of Petitioner’s Writ of Habeas Corpus Proceeding.” (ECF No. 15.) Little cites

to Respondents’ “unreasonable delays” in answering his Petition, and seeks release on his own

recognizance under “Rule 23 governing habeas corpus proceedings.” (Id.)

          The Court construes that Little seeks to invoke Federal Rule of Appellate Procedure 23,

titled “Custody or Release of a Prisoner in a Habeas Corpus Proceeding.” 2 Fed. R. App. P. 23.

That rule does not apply in these circumstances, however. It governs release on bail pending

appellate review of a court’s final order resolving a habeas petition, not, as is the case here,

release on bail pending the District Court’s review of the petition. See id.; Landano v. Rafferty,

970 F.2d 1230, 1238–39 (3d Cir. 1992). A petitioner may apply for bail pending the District

Court’s review of a habeas petition, but release on bail may be granted only upon a showing of

“extraordinary circumstances.” Landano, 970 F.2d at 1239; Lucas v. Hadden, 790 F.2d 365,

367–68 (3d Cir. 1986); see also In re Souels, 688 F. App’x 134, 135–36 (3d Cir. 2017). Little

has not identified any circumstances that could be considered extraordinary, and his application

for release is therefore denied.

          Accordingly, IT IS, on this 1st day of April 2019,

          ORDERED that Respondents shall serve upon Petitioner a copy of their Response to

the Petition within seven (7) days of the date this Memorandum and Order is filed; and it is

further




2
  The Court so assumes that this is the rule Little means to invoke as Federal Rule of Civil
Procedure 23 pertains to class actions.

                                                   3
       ORDERED that Petitioner may file and serve a reply to the Response within forty-five

(45) days after its service, see Rule 5(e) of Rules Governing § 2254 Cases; and it is further

       ORDERED that Petitioner’s Application for Release from Custody Pending Review of

Petitioner’s Writ of Habeas Corpus Proceeding, (ECF No. 15), is DENIED; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this order on Petitioner by

regular U.S. mail.



                                                             /s/ Freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             United States District Judge




                                                 4
